03/02/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs December 9, 2020

         STATE OF TENNESSEE v. NATHANIEL SHAWN DECLUE

                  Appeal from the Circuit Court for Bedford County
                   Nos. 18901, 18918 Forest A. Durard, Jr., Judge
                      ___________________________________

                            No. M2019-01424-CCA-R3-CD
                        ___________________________________

The Defendant, Nathaniel Shawn Declue, pleaded guilty to two counts of possession of
methamphetamine with intent to sell, two counts of possession of methamphetamine with
intent to deliver, driving on revoked license, violation of the vehicle registration law,
simple possession of a Schedule VI substance, and possession of drug paraphernalia. At
the sentencing hearing, the trial court merged multiple convictions and imposed an
effective sentence of twenty years in confinement. The Defendant appeals, asserting that
the trial court abused its discretion by failing to apply a mitigating factor and by failing to
consider the economic resources available to state prisons in its decision to impose a
twenty-year effective sentence. After review of the record, we affirm the trial court’s
judgments.

             Tenn. R. App. P. 3; Judgments of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which ALAN E.
GLENN and CAMILLE R. MCMULLEN, JJ., joined.

Jonathon Fagan (on appeal), Nashville, Tennessee, and Wes Hall (at hearing), Unionville,
Tennessee, for the appellant, Nathaniel Shawn Declue.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Assistant
Attorney General; Robert J. Carter, District Attorney General; and Mike Randles,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                     FACTUAL AND PROCEDURAL HISTORY

       According to the presentence report admitted as evidence at the Defendant’s
sentencing hearing, the Defendant’s cases originated from two unrelated traffic stops
occurring in January and March of 2018.1 On January 23, 2018, law enforcement
officers stopped the Defendant for a non-functioning driver-side taillight but discovered
during the stop that the Defendant was driving on a revoked license, was not in
compliance with the vehicle registration law, and was in possession of nine grams of
methamphetamine. The Defendant was arrested, and he was released on bond. While
out on bond, the Defendant was stopped again on March 24, 2018, for failing to exercise
due care. During the traffic stop, officers found 2.47 grams of methamphetamine, two
marijuana “roaches,” a broken glass pipe, and a metal spoon with residue on it. On July
22, 2019, the Defendant pleaded guilty to offenses originating from the traffic stops. In
case number 18918 related to the January 2018 traffic stop, the Defendant pleaded guilty
to possession of methamphetamine with intent to sell, possession of methamphetamine
with intent to deliver, driving on revoked license, and violation of the vehicle registration
law. In case number 18901 related to the March 2018 traffic stop, the Defendant pleaded
guilty to possession of methamphetamine with intent to sell, possession of
methamphetamine with intent to deliver, simple possession of a Schedule VI controlled
substance, and possession of drug paraphernalia. The Defendant entered an open plea to
the indictment, and the trial court held a sentencing hearing.

        The presentence report, judgments of prior convictions, and an order revoking the
Defendant’s probation were entered as exhibits at the hearing. These exhibits
collectively showed that the Defendant had previously been convicted of eight counts of
burglary of an automobile, assault, evading arrest, driving under the influence, an
alcohol-related offense, and driving on suspended license, and they showed that he had a
pending theft charge. The exhibits also showed that the Defendant violated his probation
in a prior case.

        At the hearing, Officer Steven Daugherty with the Seventeenth Judicial District
Drug Task Force testified that he had seen an increase in the use of methamphetamine in
Bedford County and that incarceration provided a deterrent for individuals involved in
drug activity. On cross-examination, he agreed that an individual’s involvement in drug
activity can negatively impact the person’s family and that rehabilitation can be an
effective treatment. Officer Daugherty testified that rehabilitation would not be effective
for an individual in the Defendant’s situation, but he agreed that his opinion was based on
his experience with individuals whom rehabilitation did not help.

       Tennessee Department of Correction Officer Libby Stejskal testified that she
interviewed the Defendant while he was incarcerated in this case. She observed him

1
  The transcript of the guilty plea hearing was not included in the record. Notwithstanding the
failure to include the transcript, the record is sufficient for this court to address the issues raised
on appeal. See State v. Caudle, 388 S.W.3d 273, 279 (Tenn. 2012).
                                                 -2-
transition from calm to emotional as the interview progressed into topics related to his
mental health, drug use, and family history. She testified that the Defendant began crying
at one point during the interview, but she could not say to what extent he suffered from
mental health issues because she was not a mental health professional. Ms. Stejskal
testified that the Defendant was candid and genuine during the interview, describing his
responses to her questions as “very forthcoming.” Ms. Stejskal testified that the
Defendant reported first using drugs at age eleven or twelve.

        The Defendant’s mother, Ms. Shawanda Declue, testified that she was unaware
that the Defendant began using drugs at age eleven or twelve. She testified that she
transferred the Defendant from a school in New Mexico that was not in “a great area” to
one in another school district that was “one of [the] top schools in the state” where the
Defendant became an “A/B student” and a “star athlete.” She recalled that the
Defendant’s success changed course when he broke his arm playing sports and began
taking prescribed Oxycodone for the associated pain. The Defendant began acting out
after that incident, and he began seeing a counselor and sought help from a psychiatrist.
He was diagnosed with ADHD and began taking prescribed Adderall. She stopped filling
the Defendant’s Adderall prescription about nine months later, and she sent him to
undergo rehabilitation. A doctor working with the Defendant in rehabilitation reported
he “was making great progress,” but the Defendant had to leave rehabilitation when Ms.
Declue’s insurance benefits would no longer cover the treatment. Ms. Declue and the
Defendant moved to Fairview, Tennessee, but the Defendant’s behavioral problems
continued. While on probation after being caught smoking cigarettes, the Defendant
refused to attend rehabilitative treatment.

        Ms. Declue moved to Bedford County once the Defendant graduated high school,
and the Defendant moved there approximately three or four months later. Ms. Declue
testified that she knew the Defendant used methamphetamine in Bedford County and that
she asked him to stop, but he told her that “he does not do that much” and that “he will be
okay.” She testified that she did not think incarceration was a deterrent for drug users
and that she believed her son needed to be in a drug treatment facility. She agreed that
incarceration has had positive benefits for the Defendant, stating that he was then
articulate, calm, and had not had any manic episodes to her knowledge. She believed a
period of confinement followed by rehabilitation would be effective for the Defendant.

       The Defendant testified that he first used drugs at the age of eleven and that he
began using methamphetamine when his Adderall prescription was taken away from him.
He stated that he liked “staying up all the time” and that methamphetamine was better
than Adderall to do so. He disagreed that his family enabled his drug use. He explained
that he wanted to change his life and accept responsibility for his actions. The Defendant

                                           -3-
testified that he should be punished with a period of incarceration and permitted to
undergo rehabilitative treatment afterward.

       On cross-examination, the Defendant conceded that he was arrested twice for
possessing methamphetamine in January and March of 2018. He agreed that he wanted
an alternative sentence to seek rehabilitative treatment, but he also conceded that he had
violated his probation previously in other cases and had a pending theft charge in another
county. He testified that he had not yet participated in rehabilitation while incarcerated.

        The trial court considered the evidence presented at the hearing, the presentence
report, and the relevant sentencing factors. The trial court found that the Defendant was a
Range I, standard offender. The trial court reviewed the Defendant’s criminal history and
applied as an enhancement factor that the Defendant had a “previous history of criminal
convictions or criminal behavior.” T.C.A. § 40-35-114(1). Additionally, the trial court
found that the Defendant had previously violated the conditions of his probation on
multiple occasions, and it applied as an enhancement factor his failure “to comply with
the conditions of a sentence involving release into the community.” T.C.A. § 40-35-
114(8). Regarding the trial court’s application of mitigating factors, it stated that

       only one that could apply would be one, but this is a drug related offense
       and particularly a very bad drug at that, and the Court typically gives that
       zero weight. The insidious nature of this drug I think removes any
       application of that factor whatsoever.

See T.C.A. § 40-35-113(1) (stating that “mitigating factors may include” . . . “[t]he
defendant’s criminal conduct neither caused nor threatened serious bodily injury”).

        Regarding the Defendant’s candidacy for alternative sentencing in case number
18918, the trial court considered the presentence report, the Defendant’s “physical and
mental conditions,” the facts surrounding the case, his prior history, his “previous actions
and character,” and the “expectation or reasonable expectation that [the Defendant] might
be rehabilitated or potential or lack of potential for rehabilitation.” The trial court also
considered whether the Defendant would abide by the terms of probation, but it found
that each time he had an alternative sentence in the past the Defendant “messed it up” and
that fact did not “bode very well in [his] favor.” In considering “whether or not measures
less restrictive than confinement have frequently or recently been applied
unsuccessfully,” the trial court found that the Defendant violated his probation within
approximately two months of completing “boot camp.” The trial court stated that it has
ordered a probationary sentence in conjunction with a sentence of confinement, but it
found that it would not do so when a defendant has demonstrated “these past actions.”
Regarding deterrence, the trial court found that methamphetamine is “pervasive in” the
                                           -4-
community and that “you have to escape the people that are associated with it.” The trial
court, thus, ordered the Defendant to serve his sentences in confinement.

        The trial court sentenced the Defendant in case number 18918 to twelve years for
possession of methamphetamine with intent to sell and to a concurrent sentence of six
months for driving on revoked license, and it imposed a $25 fine for violating the vehicle
registration law. In case number 18901, the trial court ordered an eight-year sentence
consecutive to case number 18918 for possession of methamphetamine with intent to sell
and to concurrent sentences of eleven months twenty-nine days for simple possession of a
Schedule VI controlled substance and eleven months twenty-nine days for possession of
drug paraphernalia. The trial court merged the Defendant’s convictions of possession of
methamphetamine with intent to deliver in case numbers 18901 and 18918 with the
Defendant’s convictions of possession of methamphetamine with intent to sell in each
case. The Defendant received an effective sentence of twenty years in confinement. This
appeal followed.

                                       ANALYSIS

        The Defendant argues that the trial court abused its discretion in sentencing him to
a maximum sentence of twelve years for possession of methamphetamine with intent to
sell in case number 18918, because it failed to apply Tennessee Code Annotated section
40-35-113(1) as a mitigating factor and did not consider in its decision to impose a
twenty-year effective sentence the economic resources available to state prisons. The
State responds that the trial court properly exercised its discretion in imposing the
sentences. We agree with the State.

       This court reviews the length of a sentence for abuse of discretion, applying “a
presumption of reasonableness to within-range sentencing decisions that reflect a proper
application of the purposes and principals of our Sentencing Act.” State v. Bise, 380
S.W.3d 682, 707 (Tenn. 2012). A sentence will be upheld “so long as it is within the
appropriate range and the record demonstrates that the sentence is otherwise in
compliance with the purposes and principles listed by statute.” Id. at 709-10. This
standard of review also applies to “questions related to probation or any other alternative
sentence.” Caudle, 388 S.W.3d at 278-79.

      Once the trial court establishes the appropriate range of the sentence, the court
must consider the following factors to determine the specific length of the sentence:

       (1) the evidence, if any, received at the trial and the sentencing hearing; (2)
       the presentence report; (3) the principles of sentencing and arguments as to
       sentencing alternatives; (4) the nature and characteristics of the criminal
                                            -5-
       conduct involved; (5) evidence and information offered by the parties on
       mitigating and enhancement factors; (6) any statistical information
       provided by the administrative office of the courts as to sentencing
       practices for similar offenses in Tennessee; (7) any statement the defendant
       makes on his own behalf as to sentencing; and (8) the potential for
       rehabilitation.

State v. Dotson, 450 S.W.3d 1, 102-03 (Tenn. 2014) (citing T.C.A. §§ 40-35-103(5), -
113, -114, -210(b)). The weight given to mitigating and enhancement factors is a
decision “left to the trial court’s sound discretion.” State v. Carter, 254 S.W.3d 335, 345
(Tenn. 2008). Accordingly, “this court is not free to reevaluate the weight and value
assigned to the factors found by the trial court.” State v. Edward Rudolph Wyse, Jr., No.
E2019-01454-CCA-R3-CD, 2020 WL 6141011, at *13 (Tenn. Crim. App. Oct. 20,
2020); see Bise, 380 S.W.3d at 699. A trial court’s misapplication of an enhancement or
mitigating factor does not result in an abuse of discretion “if ‘there are other reasons
consistent with the purposes and principles of sentencing.’” State v. Branham, 501
S.W.3d 577, 595 (Tenn. Crim. App. 2016) (quoting Bise, 380 S.W.3d at 706).

        The trial court did not abuse its discretion in sentencing the Defendant. The trial
court found that the Defendant was a Range I, standard offender. The Defendant was
convicted of: two counts of possession of methamphetamine with intent to sell, Class B
felonies, see T.C.A. § 39-17-434, -417(c)(1); one count of driving on revoked license, a
Class B misdemeanor, see T.C.A. § 55-50-504(a)(1); one count of simple possession of a
Schedule VI substance, a Class A misdemeanor, see T.C.A. § 39-17-418(c)(1); and one
count of possession of drug paraphernalia, a Class A misdemeanor, see T.C.A. § 39-17-
425(a)(2). The sentencing range for a Range I offender in relation to the above offenses
are as follows:

       Class B felony – eight to twelve years;
       Class A misdemeanor – not greater than eleven months twenty-nine days;
       Class B misdemeanor – not greater than six months.

T.C.A. § 40-35-112(a)(2); T.C.A. § 40-35-111(e)(1); T.C.A. § 40-35-111(e)(2). The trial
court appropriately sentenced the Defendant to twelve years for one count of possession
of methamphetamine with intent to sell and eight years for the second count, six months
for driving on revoked license, eleven months twenty-nine days for simple possession of
a Schedule VI substance, and eleven months twenty-nine days for possession of drug
paraphernalia as those sentences were in the appropriate sentencing ranges.

       The Defendant challenges his sentence in part by arguing that the trial court failed
to apply an applicable mitigating factor. The trial court applied enhancement factor one
                                           -6-
and eight, finding that the Defendant had several prior criminal convictions including
eight felonies for auto burglary among other offenses and violated the conditions of his
probation on multiple occasions in other cases. See T.C.A. § 40-35-114(1), (8).
Regarding mitigating factors, the trial court determined that factor one was applicable,
but it gave it zero weight in its sentencing determination. See T.C.A. § 40-35-113(1).
The trial court had the discretion to give this mitigating factor zero weight, see Carter,
254 S.W.3d at 345, and we disagree that it failed to apply the mitigating factor as the
Defendant claims. Because the trial court did not abuse its discretion, we conclude that
the Defendant is not entitled to relief on this ground.

        The Defendant also cites State v. Ashby, 823 S.W.2d 166 (Tenn. 1991), for the
proposition that the trial court erred by failing to consider “[s]carce prison resources
available” in the state under Tennessee Code Annotated section 40-35-102(5) in making
its sentencing determination. Section 40-35-102(5) states that there are limited prison
resources and prioritizes incarceration for those offenders who commit “the most severe
offenses” and possess “criminal histories evincing a clear disregard for the law and
morals of society and evincing failure of past efforts at rehabilitation.” We find the
Defendant’s argument unpersuasive. Although the trial court did not reference Section
40-35-102(5) explicitly, the record reflects the sentence imposed by the trial court is
consistent with the purposes and principles of sentencing. The trial court found that the
Defendant’s drug convictions involved “a very bad drug” of an “insidious nature.” The
trial court found that the Defendant had several prior convictions, including auto
burglary, evading arrest, assault, driving under the influence, driving on suspended
license, and an alcohol-related offense. The trial court additionally found that the
Defendant previously violated the conditions of his probation on multiple occasions. We
conclude that the trial court did not abuse its discretion and that the Defendant is not
entitled to relief. See State v. Paul Brent Baxter, No. M2015-00939-CCA-R3-CD, 2016
WL 2928266, at *6 (Tenn. Crim. App. May 16, 2016) (concluding that the “Defendant’s
argument about the cost of his incarceration . . . neither overcomes the presumption of
reasonableness nor demonstrates an abuse of the trial court’s discretion”); see also State
v. Tamika Michelle Claybourne, No. M2013-00460-CCA-R3CD, 2013 WL 6858260, at
*5 (Tenn. Crim. App. Dec. 30, 2013).

                                    CONCLUSION

      Based upon the foregoing reasons, we affirm the judgments of the trial court.



                                   ___________________________________________
                                   JOHN EVERETT WILLIAMS, PRESIDING JUDGE
                                          -7-